Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/29/2020 has been entered. Claims 1, 9 and 17 have been amended and claims 2-4, 9-11 and 16-18 have been canceled.
Response to Arguments
Applicant’s arguments, see Remarks filed 12/10/2020, have been fully considered and are persuasive.  The all rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (Emphasis added below):
1.	(Currently Amended) A system in a first security zone, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a remote service component that receives first information from an edge array installed in a second security zone, wherein the edge array employs an application programming interface of an application to generate the first information from the application on a server in the second security zone, wherein the first information was selected by the edge array to reduce network bandwidth usage for processing by the remote service component, and wherein the first information comprises data to be analyzed;
a processing component that processes the first information, resulting in second information; and
a communication component that communicates the second information to the edge 

2.	(Currently Amended) The system of claim 1, wherein the first information further comprises notice that the edge array validated a product license of the application.

3.	(Currently Amended) The system of claim 1, wherein the first information further comprises notice of a compatibility of a version of the application with another application operating in the second security zone.

4.	(Currently Amended) The system of claim 1, wherein the first information further comprises analytics based on application data of the application.

5.	(Currently Amended) The system of claim 1, wherein the application [[is]] comprises a data protection application supporting a storage array in a data center.

6.	(Currently Amended) The system of claim 1, wherein the first information further comprises aggregated analytics based on application data of the application and another application operating in the second security zone.

7.	(Currently Amended) The system of claim 1, wherein the application is one of a group of data protection applications that support a storage array operating in the second security zone, and the first information further comprises characteristics of ones of the group of data protection applications stored at the edge array.

8.	(Currently Amended) The system of claim 7, wherein the first information further comprises a notice of an event associated with the application.

9.	(Currently Amended) A method, comprising:
based on a request from a remote service on a second server in a second security zone, identifying, by a system comprising a processor, first information from a first application on a first server in a first security zone, wherein the request was generated by the remote service to reduce network bandwidth usage for processing the first information, and wherein the first information comprises data to be analyzed;
employing, by the system, a first application programming interface of the first application to the first information;
processing, by the system, the first information, resulting in second information; and
communicating, by the system, the second information to the remote service on the second server.

10.	(Currently Amended) The method of claim 9, wherein the first information further comprises a product license of the first application, the processing the first information comprises validating the product license, and the second information comprises a notification of the validating.

11.	(Currently Amended) The method of claim 9, wherein the first information [[is]] further comprises a version of the first application and the processing the first information comprises determining a compatibility of the version with another application, and the second information comprises a notification of the compatibility.

12.	(Currently Amended) The method of claim 9, wherein the first information further comprises application data of the first application, the processing the first information comprises generating first analytics based on the application data, and the second information comprises the first analytics.

13.	(Original) The method of claim 12, further comprising:
employing, by the system, a second application programming interface of a second application to access third information from the second application on the first server in the first security zone;
processing, by the system, the third information, resulting in second analytics regarding the operation of the second application; and
aggregating, by the system, the first and second analytics to generate aggregated analytics, wherein the second information comprises the aggregated analytics.

14.	(Original) The method of claim 9, wherein the first application is a data protection application that supports a storage array operating in the first security zone.

15.	(Currently Amended) The method of claim 14, wherein the first application [[is]] comprises part 

16.	(Currently Amended) The method of claim 9, wherein the first information further comprises a description of an event associated with the first application, the processing the first information comprises analyzing the description, and the second information comprises a notification of the event.

17.	(Currently Amended) A non-transitory machine-readable 
based on a request from a remote service on a second server in a second security zone, identifying first information from a first application on a first server in a first security zone, wherein the request was generated by the remote service to reduce network bandwidth usage for processing the first information, and wherein the first information comprises data to be analyzed;
accessing the first information, wherein the accessing employs a first application programming interface of the first application to access the first information;
processing, by the system, the first information, resulting in second information; and
communicating, by the system, the second information to the remote service on the second server.

18.	(Currently Amended) The non-transitory machine-readable 
employing a second application programming interface of a second application to access third information from the second application on the first server in the first security zone;
processing the third information, resulting in second analytics regarding the operation of the second application; and
aggregating the first and second analytics to generate aggregated analytics, wherein the second information comprises the aggregated analytics.

19.	(Currently Amended) The non-transitory machine-readable comprises a data protection application that supports a storage array 

20.	(Currently Amended) The non-transitory machine-readable comprises part of a plurality of data protection applications that support the storage array, and wherein the method further comprises accessing and storing characteristics of ones of the plurality of data protection applications. 

Allowable Subject Matter
Claims 1-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 12/29/2020, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 12/29/2020 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493